Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “executing the test script to provide test execution results, the executing the test script comprising deploying a program modification for the software application” in combination with “automatically deploying the program modification applied during execution of the test script”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “training a machine learning model to recognize undesirable program behavior” in combination with “providing the test execution results to the machine learning model to provide a machine learning result” and “determining whether the test execution results indicate resolution of the undesirable behavior using the machine learning result”, as outlined in independent claim 16.
Prior art was not found that explicitly teaches or fairly suggests “execute the test script to provide test execution results, wherein the test script is executed on the software application by automation software” in combination with “train a machine learning model to recognize undesirable program behavior” and “use the machine learning result to determine whether the test execution results resolved the undesirable behavior”, as outlined in independent claim 19.
Prior art was not found that explicitly teaches or fairly suggests “defining a re-testing job comprising the first test script and at least a second test script for at least a second incident report for at least a second incident” in combination with “automatically generating a first test script from the first incident report; executing the first test script to provide test execution results” and “determining that the test execution results indicate resolution of the unexpected behavior”, as outlined in independent claim 21.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113